
	
		II
		111th CONGRESS
		1st Session
		S. 886
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a program to provide guarantees for debt
		  issued by State catastrophe insurance programs to assist in the financial
		  recovery from natural catastrophes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Catastrophe Obligation
			 Guarantee Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Establishment of debt guarantee program.
					Sec. 4. Effect of guarantee.
					Sec. 5. Eligible State programs.
					Sec. 6. Full faith and credit.
					Sec. 7. Fees for guarantees; amount; collection.
					Sec. 8. Payment of losses.
					Sec. 9. Budgetary impact.
					Sec. 10. Regulations.
					Sec. 11. Definitions.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the United States
			 has a history of catastrophic natural disasters including earthquakes,
			 hurricanes, tornadoes, fires, and volcanic eruptions;
				(2)the United States
			 needs to take and support State actions to be better prepared for and better
			 protected from catastrophes;
				(3)the hurricane
			 seasons of 2004, 2005, and 2008 were startling reminders of both the human and
			 economic devastation that natural catastrophes can cause;
				(4)if the deadly
			 1900 Galveston hurricane were to occur again it could cause over
			 $36,000,000,000 in insured loss;
				(5)if the 1906 San
			 Francisco earthquake and fire were to occur again it could cause over
			 $400,000,000,000 in insured loss;
				(6)if a Category 5
			 hurricane were to hit Miami it could cause over $50,000,000,000 in insured
			 loss;
				(7)if the 1938
			 Long Island Express hurricane were to occur again it could cause
			 over $30,000,000,000 in insured loss, and if a hurricane that powerful were to
			 hit Manhattan directly, it could cause over $150,000,000,000 in insured loss
			 and cause irreparable harm to our Nation's economy;
				(8)the inability of
			 private insurers to build adequate capital in a short amount of time and the
			 resulting lack of sufficient insurance capacity threaten to increase the number
			 of uninsured residential properties, which, in turn, will increase the risk of
			 mortgage and other credit defaults and their strain on the Nation's banking
			 system;
				(9)it is appropriate
			 that efforts to improve insurance availability be designed and implemented at
			 the State level, but even active and experienced State programs struggle with
			 issues of capital adequacy and financial strength;
				(10)some States have
			 acted to ensure the continued availability or affordability, or both, of
			 residential property insurance for their residents;
				(11)while State
			 catastrophe insurance programs may be well designed and adequate to cover
			 insured losses from most natural disasters, a small but significant number of
			 catastrophic events are likely to exceed the combined financial capacity of
			 such State programs and the local insurance markets;
				(12)today’s historic
			 financial-market turmoil calls into question the ability of even the most
			 creditworthy State programs to secure adequate financing following a
			 catastrophic event;
				(13)making available
			 Federal guarantees to enhance the capability of eligible State programs to
			 issue debt will minimize the exposure of State and Federal taxpayers who
			 otherwise may bear the consequences of underfunded programs or under-insured
			 communities following catastrophic events, especially during today’s historic
			 market turmoil; and
				(14)it is the proper
			 role of the Federal Government to prepare for and protect its citizens from
			 catastrophes and to facilitate consumer protection, victim assistance, and
			 recovery, including financial recovery.
				(b)PurposesThe
			 purposes of this Act are to establish a program—
				(1)to promote the
			 availability of private capital to provide liquidity and capacity to State
			 catastrophe insurance programs; and
				(2)to expedite the
			 payment of claims under State catastrophe insurance programs and better assist
			 the financial recovery from significant natural catastrophes by authorizing the
			 Secretary of the Treasury to guarantee debt for such purposes.
				3.Establishment of
			 debt guarantee program
			(a)Authority of
			 SecretaryThe Secretary is authorized and shall have the powers
			 and authorities necessary to guarantee, and to enter into commitments to
			 guarantee, holders of debt against loss of principal or interest, or both, on
			 any such debt issued by eligible State programs for purposes of this Act,
			 provided that the total principal amount of debt obligations guaranteed by the
			 Secretary—
				(1)for eligible
			 State programs that cover earthquake peril shall not exceed $5,000,000,000;
			 and
				(2)for eligible
			 State programs that cover all other perils shall not exceed
			 $20,000,000,000.
				(b)Funding
				(1)Federal
			 paymentsSubject to paragraphs (1) and (2) of subsection (a),
			 there are hereby appropriated, out of funds in the Treasury not otherwise
			 appropriated, such sums as may be necessary to satisfy debt guarantee
			 commitments extended to eligible State programs under this Act.
				(2)Administrative
			 expensesAny funds expended or obligated by the Secretary for the
			 payment of administrative expenses for conduct of the guarantee program
			 authorized by this Act shall be deemed appropriated at the time of such
			 expenditure or obligation.
				(c)Conditions for
			 guarantee eligibilityA debt guarantee under this section may be
			 made only if the Secretary has issued a commitment to guarantee to an eligible
			 State program. The commitment to guarantee shall be for a period of 3 years and
			 may be extended by the Secretary for a period of 1 year on each annual
			 anniversary of the issuance of the commitment to guarantee. The commitment to
			 guarantee and each extension of such commitment may be issued by the Secretary
			 only if the following requirements are satisfied:
				(1)The eligible
			 State program submits to the Secretary a report setting forth, in such form and
			 including such information as the Secretary shall require, how the eligible
			 State program plans to repay the debt.
				(2)Based upon the
			 eligible State program's report submitted pursuant to paragraph (1), the
			 Secretary determines there is reasonable assurance that the eligible State
			 program can meet its repayment obligation under the debt.
				(3)The eligible
			 State program enters into an agreement with the Secretary, as the Secretary
			 shall require, that the eligible State program will not use Federal funds of
			 any kind or from any Federal source (including any disaster or other financial
			 assistance, loan proceeds, and any other assistance or subsidy) to repay the
			 debt.
				(4)The commitment to
			 guarantee shall specify the fees for debt guarantee coverage.
				(5)The maximum term
			 of the debt that shall be specified in a commitment issued under this section
			 may not exceed 30 years.
				(d)Mandatory
			 assistance for eligible State programsThe Secretary shall upon
			 the request of an eligible State program and pursuant to a commitment to
			 guarantee issued under subsection (c), provide a guarantee under subsection (e)
			 for such eligible State program in the amount requested by such eligible State
			 program, subject to the limitation under subsection (e)(2).
			(e)Catastrophic
			 debt guaranteeA debt guarantee under this subsection for an
			 eligible State program shall be subject to the following requirements:
				(1)PreconditionsThe
			 eligible State program shows to the satisfaction of the Secretary that insured
			 losses in the State to the eligible State program arising from the event or
			 events covered by the commitment to guarantee are likely to exceed the eligible
			 State program’s available cash resources, as calculated on the date of the
			 event.
				(2)AmountThe
			 aggregate principal amount of the debt guaranteed following an event or events
			 referred to in paragraph (1) may not exceed the amount by which the insured
			 losses expected to be sustained by the State program as a result of such event
			 or events exceed 80 percent of the qualifying assets of the eligible State
			 program as stated in the most recent quarterly financial statement filed with
			 the domiciliary regulator of the program prior to the event or events, except
			 that, for eligible State programs that are not required to file such quarterly
			 financial statements, the aggregate principal amount of the debt guaranteed may
			 not exceed the amount by which insured losses sustained by the State program as
			 a result of such event or events exceed 80 percent of the unrestricted net
			 assets as stated in the annual financial statement for the program’s fiscal
			 year ending immediately prior to the event or events.
				(3)Use of
			 fundsAmounts of debt guaranteed under this section shall be used
			 only to pay the costs of issuing debt and to pay the insured losses and loss
			 adjustment expenses incurred by an eligible State program. Such amounts shall
			 not be used for any other purpose.
				4.Effect of
			 guaranteeThe issuance of any
			 guarantee by the Secretary under this Act shall be conclusive evidence
			 that—
			(1)the guarantee has
			 been properly obtained;
			(2)the underlying
			 debt qualified for such guarantee; and
			(3)the guarantee is
			 valid, legal, and enforceable.
			5.Eligible State
			 programs
			(a)Eligible State
			 programsA State program shall be considered an eligible
			 State program for purposes of this Act if the State program or the
			 other State entity authorized to make such determinations certifies to the
			 Secretary, in accordance with the procedures established under subsection (b),
			 that the State program complies with the following requirements:
				(1)State program
			 designThe State program is established and authorized by State
			 law—
					(A)as an insurance
			 program that offers residential property insurance coverage for insured losses
			 to property, contents, and additional living expenses, and which is not a State
			 program that requires insurers to pool resources to provide property insurance
			 coverage for covered perils; or
					(B)as a reinsurance
			 program that is designed to improve private insurance markets and that offers
			 residential property insurance coverage for insured losses to property,
			 contents, and additional living expenses because of a finding by the State
			 insurance commissioner or other State entity authorized to make such a
			 determination that such State program is necessary in order to provide for the
			 continued availability of such insurance coverage for all residents of the
			 State.
					(2)OperationThe
			 State program shall meet the following requirements:
					(A)A majority of the
			 members of the governing body of the State program shall be public officials or
			 appointed by public officials.
					(B)The State shall
			 have a financial interest in the State program.
					(C)If the State has
			 at any time appropriated amounts from the State program's funds for any purpose
			 other than payments for losses insured under the State program, or payments
			 made in connection with any of the State program's authorized activities, the
			 State shall have returned such amounts to the State fund, together with
			 interest on such amounts.
					(3)Tax
			 statusThe State program shall have received from the Secretary
			 (or the Secretary’s designee) a written determination, within the meaning of
			 section 6110(b) of the Internal Revenue Code of 1986, that the State program
			 either—
					(A)constitutes an
			 integral part of the State that has created it; or
					(B)is otherwise
			 exempt from Federal income taxation.
					(4)Covered
			 perils
					(A)For State
			 programsThe State program shall insure or reinsure losses that
			 are proximately caused by any of the following perils:
						(i)Earthquakes.
						(ii)Perils ensuing
			 from earthquakes, including fire and tsunamis.
						(iii)Tropical
			 cyclones having maximum sustained winds of at least 74 miles per hour,
			 including hurricanes and typhoons.
						(iv)Tornadoes.
						(v)Volcanic
			 eruptions.
						(vi)Catastrophic
			 winter storms.
						(vii)Hail.
						(viii)Any other
			 natural catastrophe (not including any flood) insured or reinsured under the
			 State program.
						(B)Authority of
			 the Secretary to defineThe Secretary shall, by regulation,
			 define the natural catastrophe perils under this subsection.
					(5)EarningsThe
			 State program may not provide for any distribution of any part of any net
			 profits of the State program to any insurer that participates in the State
			 program.
				(6)Prevention and
			 mitigation
					(A)Mitigation of
			 lossesThe State program shall include provisions designed to
			 encourage and support programs to mitigate losses from natural catastrophes for
			 which the State insurance or reinsurance program was established to provide
			 insurance coverage.
					(B)Operational
			 requirementsThe State program shall operate in a State
			 that—
						(i)has
			 in effect and enforces, or the appropriate local governments within the State
			 have in effect and enforce, nationally recognized model building, fire, and
			 safety codes and consensus-based standards that offer risk responsive
			 resistance that is substantially equivalent to or greater than the resistance
			 to earthquakes or high winds; and
						(ii)has taken
			 actions to establish an insurance rate structure that takes into account
			 measures to mitigate insured losses.
						(7)Requirements
			 regarding coverageThe State program—
					(A)may not, except
			 for charges or assessments related to post-event financing or bonding, involve
			 cross-subsidization between any separate property and casualty insurance lines
			 covered under the State program pursuant to paragraph (1);
					(B)shall be subject
			 to a requirement under State law that for any insurance coverage made available
			 under the State insurance program or for any reinsurance coverage for such
			 insurance coverage made available under the State reinsurance program, the
			 premium rates charged shall be actuarially sound or actuarially indicated;
			 and
					(C)shall make
			 available to all qualifying policyholders insurance or reinsurance coverage, as
			 applicable, and mitigation services on a basis that is not unfairly
			 discriminatory.
					(b)Annual
			 certificationThe Secretary shall establish procedures for
			 initial certification and annual recertification as an eligible State
			 program.
			6.Full faith and
			 creditThe full faith and
			 credit of the United States is pledged to the payment of all guarantees issued
			 under this Act with respect to principal and interest.
		7.Fees for
			 guarantees; amount; collectionThe Secretary shall charge and collect fees
			 for each guarantee in amounts specified in the commitment to guarantee, which
			 shall be in amounts sufficient in the judgment of the Secretary st the time of
			 issuance of the commitment to guarantee to cover applicable administrative
			 costs and probable losses on the guaranteed obligations covered by the
			 commitment to guarantee, but in any event not to exceed one-half of 1 per
			 centum per annum of the outstanding indebtedness covered by each
			 guarantee.
		8.Payment of
			 losses
			(a)In
			 generalThe Secretary agrees to pay to the duly appointed paying
			 agent or trustee (in this section referred to as the Fiscal
			 Agent) for the eligible State program that portion of the principal and
			 interest on any debt guaranteed under this Act that shall become due for
			 payment but shall be unpaid by the eligible State program as a result of such
			 program having provided insufficient funds to the Fiscal Agent to make such
			 payments. The Secretary shall make such payments on the date such principal or
			 interest becomes due for payment or on the business day next following the day
			 on which the Secretary shall receive notice of failure on the part of the
			 eligible State program to provide sufficient funds to the Fiscal Agent to make
			 such payments, whichever is later. Upon making such payment, the Secretary
			 shall be subrogated to all the rights of the ultimate recipient of the payment.
			 The Secretary shall be entitled to recover from the eligible State program the
			 amount of any payments made pursuant to any guarantee entered into under this
			 Act.
			(b)Role of the
			 Attorney GeneralThe Attorney General shall take such action as
			 may be appropriate to enforce any right accruing to the United States as a
			 result of the issuance of any guarantee under this Act.
			(c)Rule of
			 constructionNothing in this section shall be construed to
			 preclude any forbearance for the benefit of the eligible State program which
			 may be agreed upon by the parties to the guaranteed debt and approved by the
			 Secretary, provided that budget authority for any resulting cost, as such term
			 is defined under the Federal Credit Reform Act of 1990, is available.
			(d)Right of the
			 SecretaryNotwithstanding any other provision of law relating to
			 the acquisition, handling, or disposal of property by the United States, the
			 Secretary shall have the right in the discretion of the Secretary to complete,
			 recondition, reconstruct, renovate, repair, maintain, operate, or sell any
			 property acquired by the Secretary pursuant to the provisions of this
			 Act.
			9.Budgetary
			 impact
			(a)CostsFor
			 purposes of section 502(5) of the Federal Credit Reform Act of 1990, the cost
			 of guarantees to be issued under this Act shall be calculated by adjusting the
			 discount rate in section 502(5)(E) of such Act for market risk.
			(b)ScoringFor
			 purposes of the Budget Scoring Rules of the Senate and the House of
			 Representatives, the cost of the guarantees to be issued under this Act shall
			 be no greater than the discounted cost calculated under subsection (a) reduced
			 by all projected fees and other income under this Act.
			10.RegulationsThe Secretary shall issue any regulations
			 necessary to carry out the debt-guarantee program established under this
			 Act.
		11.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Commitment to
			 guaranteeThe term commitment to guarantee means a
			 commitment to make debt guarantees to an eligible State program pursuant to
			 subsection 3(c).
			(2)Covered
			 perilsThe term covered perils means 1 or more of
			 the natural catastrophe perils enumerated in section 5(a)(4).
			(3)Disaster
			 areaThe term disaster area means a geographical
			 area, with respect to which—
				(A)an event of a
			 covered peril specified in section 5(a)(4) has occurred; and
				(B)a declaration
			 that a disaster exists as a result of the occurrence of such peril has been
			 made by the President of the United States.
				(4)Eligible State
			 programThe term eligible State program means a
			 State program that, pursuant to section 5, is eligible to receive a debt
			 guarantee under this Act.
			(5)Insured
			 lossThe term insured loss means any loss resulting
			 from a covered peril that is determined by an eligible State program as being
			 covered by insurance or reinsurance made available under that eligible State
			 program.
			(6)Qualifying
			 assetsThe term qualifying assets means the
			 policyholder surplus of the eligible State program as stated in the most recent
			 quarterly financial statement filed by the program with the domiciliary
			 regulator of the program in the last quarter ending prior to the event or
			 events.
			(7)Residential
			 property insuranceThe term residential property
			 insurance means insurance coverage for—
				(A)individually
			 owned residential structures of not more than 4 dwelling units, individually
			 owned condominium units, or individually owned mobile homes, and their
			 contents, located in the State and used exclusively for residential purposes or
			 a tenant's policy written to include personal contents of a residential unit
			 located in the State, but shall not include—
					(i)insurance for
			 real property or its contents used for any commercial, industrial, or business
			 purpose, except a structure of not more than 4 dwelling units rented for
			 individual residential purposes; or
					(ii)a
			 policy that does not include any of the perils insured against in a standard
			 fire policy or any of the perils enumerated in section 5(a)(4); or
					(B)commercial
			 residential property, which includes property owned by a condominium
			 association or its members, property owned by a cooperative association, or an
			 apartment building.
				(8)SecretaryThe
			 term Secretary means the Secretary of the Department of
			 Treasury.
			(9)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of
			 the Northern Mariana Islands, Guam, the United States Virgin Islands, American
			 Samoa, and any other territory or possession of the United States.
			
